ITEMID: 001-68404
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF POZNAKHIRINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - claim dismissed;Costs and expenses (Convention proceedings) - claim dismissed
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1951 and lives in Novovoronezh, Voronezh Region.
5. In 1999 the applicant brought proceedings against the Chief Department of Finance of the Voronezh Region to claim welfare payments to which she was entitled in respect of her child.
6. On 5 January 2000 the Novovoronezh Town Court of the Voronezh Region awarded the applicant 3,387.87 roubles (RUR). This judgment entered into force on 15 January 2000.
7. On 10 February 2000 the enforcement order was issued and sent to the bailiff service of the Tsentralnyy District of Voronezh.
8. On 10 April 2000 the applicant complained to the Department of Justice of the Voronezh Region about the bailiffs’ failure to execute the judgment in her favour.
9. On 20 April 2000 the Department of Justice of the Voronezh Region informed the applicant that her award would be enforced in accordance with the order of priority set out by the Federal Law on Enforcement Procedure.
10. On 26 June 2001 the bailiff terminated execution proceedings in respect of the judgment of 5 January 2000, as the debtor had no sufficient funds. The applicant was suggested to bring an action against the Administration of the Voronezh Region.
11. On 13 February 2002 the Tsentralnyy District Court of Voronezh granted the applicant’s request to resume enforcement proceedings. In this decision the court dismissed the bailiff’s argument that an action against the Administration of the Voronezh Region was necessary to secure execution of the judgment against the Chief Department of Finance. The court found that the judgment of 5 January 2000 could be enforced as it stood.
12. The sum awarded has not been paid to the applicant.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
